DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 7/6/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 42 of U.S. Patent No. 10/706,106. Although the claims at issue are not identical, they are not patentably distinct from each other.

US 10,706,106
16/921,309
1. A system comprising processing circuitry configured to perform operations comprising: receiving, by the processing circuitry, a request for a Key-Value Set (KVS) tree stored on non-transitory computer-readable media, 

the KVS tree being a data structure comprising nodes, 

a node of the KVS tree comprising a temporally ordered sequence of key-value sets (kvsets), 

the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence, 

each kvset storing keys in sorted order within the kvset; receiving a parameter set for the KVS tree, the receiving of the parameter set being separate from the request; and executing, by the processing circuitry, the request on the KVS tree by performing an operation of the KVS tree as modified in accordance with the parameter set.
1. A system comprising processing circuitry configured to perform operations comprising: receiving a request for a key-value set tree, 




the key-value set tree being a data structure comprising nodes, 

a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets), 

the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence; 
receiving, separate from the request, a parameter set for the key-value set tree; and 
executing the request on the key-value set tree by performing an operation of the key-value set tree as modified in accordance with the parameter set.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Regni et al., U.S. Patent Application Publication No.: 2015/0254272 (Hereinafter “Regni”), and further in view of Carvalho et al., U.S. Patent Application Publication No.: 2014/0344287 (Hereinafter “Carvalho”).
Regarding claim 1, Regni teaches, a system comprising processing circuitry configured to perform operations comprising:
receiving a request for a key-value set tree, the key-value set tree being a data structure comprising nodes, a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets), the temporally ordered sequence comprising an oldest Kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Regni [0003]: FIG. 1a shows basic object storage.  In the case of an object store, a requestor 101 requests access to a specific item of stored information ("an object") from the object store 102 by way of an "object ID" 103.  An object ID is a uniquely identifying reference of a specific object with the store (e.g. a randomly assigned alphanumeric character).  Another type of store that conceptually has a large degree of overlap with an object store is a "key-value" store.  By definition, a key-value store maps individually stored information (i.e., the "values") to individual keys that are uniquely assigned to the values.  A specific set of stored values are accessed by providing the store with the key for those values.  Thus, the "key" corresponds to an "object ID" and the "values" correspond to an "object".); 
Regni does not clearly teach, receiving, separate from the request, a parameter set for the key-value set tree; and executing the request on the key-value set tree by performing an operation of the key-value set tree as modified in accordance with the parameter set. However, Carvalho [0009 – 0010] teaches, “Embodiments use a segment control module, which may use a data format such as a prefix tree, to divide the set of data items into indexed segments.  The segments are ordered and hence the segment structure supports range queries.  The physical location of the data segments in terms of which storage unit each segment is stored is managed by an adaptive locator module, thus data usage history can be taken into account in the distribution of segments among storage units. Embodiments of the present invention combine an ordered key-value store (the segments are logically ordered) with a flexibility in data locations.  Maintaining a record of a logical ordering of the segments, along with a mapping between the logical location or segment ID and the physical location (in terms of a storage unit) of the segments, there are no constraints on where to store the segments, For example, logically adjacent segments do not need to be stored on the same storage unit.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Regni et al. to the Carvalho’s system by adding the feature of key value set parameters. The references (Regni and Carvalho) teach features that are analogous art and they are directed to the same field of endeavor, such as data store. Ordinary skilled artisan would have been motivated to do so to provide Regni’s system with enhanced data storage. (See Carvalho [Abstract], [0006], [0010], [0070 – 0072]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system of claim 1, wherein the request comprises a key prefix and a tombstone, the parameter set comprising a member that defines the tombstone as a prefix-tombstone, and the executing the request on the key-value set tree comprising writing the prefix-tombstone to a kvset of the key-value set tree (Carvalho [0031]: The prefix tree may also be referred to as a prefix search tree, is configured such that, starting from the first character and working forwards, any pair of prefix portions share a common route in the tree from the root until the pair of prefix portions differ from one another. The tree provides a mechanism for storing information, in this case, the different values of prefix portions, in an efficient manner in terms of storage space. At the end of a path in the tree from the common root is a leaf, which corresponds to a segment ID. Since the tree stores prefixes, each leaf represents a part of data items, and any data item beginning with the part represented by the leaf, is included in the segment identified by the leaf. In that sense, each leaf, or segment ID, defines a range having an upper and lower limit. For example, consider data items which are stored as alphanumeric strings, and the ordering metric is alphabetical or alphanumerical order. (A prefix portion “pine” defines a range having a lower limit “pine” and a non-inclusive upper limit “pinf”. So that any string falling between those two alphabetical values when the data items are placed in alphabetical order is assigned to the segment having the ID “pine”.).
Regarding claim 3, the system of claim 1, wherein the request comprises a key, the parameter set comprising a member that specifies tombstone acceleration; and the executing the request on the key-value set tree comprising writing a tombstone in at least one child node identified by performing a spill function on the key (Regni [0009-0010]: The indexing layer 109 exists to speedup lookups into the storage layer 110. As a point of comparison, without the indexing layer 109, a query for a particular item of information within the storage layer 110 would be accomplished primarily by scrolling through each item of information kept by the storage layer 110 until the sought for information was found. … Thus the indexing layer 109 can be viewed as a mechanism for effectively searching the contents of the underlying storage layer 110. 
Regarding claim 4, the system of claim 3, wherein the tombstone is written to all extant child nodes identified by performing the spill function on the key (Regni [0046]: Each storage node has its own associated routing function, referred to as a finger table. FIG. 3 depicts node 303_2's finger table 311 as an example. Finger table 311 identifies the range 307 of the object IDs 309 whose corresponding objects are stored locally on node 303_2. Node 303_2's finger table 211 also includes routing information 310 that directs a query for any object ID outside its local range 309 to another more appropriate node downstream along the ring. As such, when an object ID is presented to the finger table 311 of node 303_2, the locally stored range 307 information is referred to and the requested data object is immediately returned if it is stored locally on node 303_2. If the object ID is outside node 303_2's object ID range 307 the query is directed further along the ring to a particular node specified in node 303_2's routing information 310.).
Regarding claim 5, the system of claim 1, wherein the request comprises a key, tombstone, and a storage size of a value in the key-value set tree corresponding to the key, (Regni [0122]: In one embodiment; all stripes are configured to be the same size. However in other embodiments, given that each stripe is implemented with its own KVS object, different stripes within a same thin provisioned file implementation can have their own custom/unique size configuration.
the parameter set comprising a member that specifies garbage collection statistics storage, and the executing the request on the key-value set tree comprising storing the key and the storage size in a data structure for the key-value set tree (Regni [0064]: Fig. 4 shows an instance of a distributed consistent database. Referring to FIG. 4, a distributed consistent database includes a hierarchy of pages 400 that are managed within a DDS instance 402. The hierarchy of pages 400 are used to navigate accesses for a collection of objects 403 within KVS 401 that the distributed consistent database is the keeper of. Thus, objects 403 typically correspond to objects containing information of the “user” (“customer information”) while the hierarchy of pages 400 is used to correctly identify which of objects 403 have been targeted by any particular request made to the distributed consistent database.).
Regarding claim 6, the system of claim 1, wherein the parameter set comprises a member that specifies that the key-value set tree is immutable, and the executing the request on the key-value set tree comprising writing the request to a root node of the key-value set tree (Regni [Abstract]: The plurality of objects include a first plurality of immutable objects, a second plurality of immutable objects and a head object.  The first plurality of immutable objects contain information kept within the database.  The second plurality of immutable objects contain a hierarchy of pages for accessing the first plurality of immutable objects.  The plurality of objects also include a mutable object that contains a mapping table that maps identifiers of the pages to identifiers of objects of the second plurality of immutable objects.).
Regarding claim 7, the system of claim 6, wherein the key-value set tree uses key compaction exclusively when the key-value set tree is immutable (Regni [0113]: As mentioned above, owing to the immutable property, modified pages keep their page ID but receive a new object ID in the working mapping table and are marked for storage in a new object in KVS. Objects containing the older content of a modified page are marked for deletion. Pages that are added outright have new entries created in the working mapping table for them and are marked to have new objects created for them in KVS.).
Regarding claim 8, the system of claim 7, wherein the operations further comprise:
storing key search statistics in response to the key-value set tree being immutable (Regni [0089]: Note that process 808 essentially accounts for the characteristic that KVS objects containing pages are immutable. Here, permitting a modified page to keep its page ID dampens the “ripple up” of changes upward in the page hierarchy that would otherwise need to be made if a new page ID were used.): and
performing key compaction in response to the key search statistics meeting a threshold (Regni [0033 – 0034]: Here, as will be discussed at length below, in an embodiment, the KVS 201 is implemented as an object store having a Chord-like distributed hash table access mechanism.  The combination of a Chord-like distributed hash table access mechanism with an object store provides for certain advantages for large scale storage systems (principally: intelligent routing resulting in reduced message passing, parallel accessing capability and the ability to keep meta-data along with the stored information). As described in the background, however, key value store systems employ the use of a key or object ID as the primary mechanism for accessing the data.  This means other storage types, such as directory storage or block types of storage, are not natively implemented on the primary KVS storage 201.).
Regarding claim 9, the system of claim 8, wherein the operations further comprise:
resetting the key search statistics in response to at least one of a compaction, an ingest, after a specified number of searches, or after a specified time interval (Carvalho [0074]: The adaptive segment locator module 14 may have a monitoring function which uses read operation statistics to calculate the optimum distribution of segments to storage unit IDs on a continual basis, and a redistribution is triggered when there is more than a threshold level of difference between the actual distribution and the optimum distribution.).
Regarding claim 10, the system of claim 6, wherein the parameter set comprises a second member that specifies that elements are removed from the key-value set tree on a first-in-first-out basis, the parameter set comprises a third member that specifies that a retention constraint of the key-value set tree (Regni [0059]: In another further implementation, the KVS system has multiple storage tiers (also not shown in FIG. 2). (For example, a first ring is used as a caching layer (tier 1) and a second ring is used as a deeper storage later (tier 2). Here, accesses to the tier 1 layer are generally completed sooner than accesses to the tier 2 layer.) A probabilistic offload engine determines which data objects warrant storage in the tier 1 layer (e.g., objects deemed more likely to be accessed in the immediate time frame are identified for storage in the tier 1 layer).), 
the key-value set tree performing key compactions on kvsets based on the retention constraint, and the key-value set tree removing an oldest kvset when the retention constraint is violated (Regni [0102]: In an implementation, every “node” in the file system in implemented as a distributed consistent database having its own head object, etc. Thus, parent directory 932 is implemented as a first distributed consistent database instance, sub-directory 931 is implemented as a second distributed consistent database instance and each of the children sub-directories and files 933_1 through 933_R are implemented as their own individual distributed consistent database instances.).
Regarding claim 11, Regni teaches, at least one non-transitory machine readable medium comprising instruction that, when executed by a machine, cause the machine to perform operations comprising:
receiving a request for a key-value set tree, the key-value set tree being a data structure comprising nodes, a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets), the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence (Regni [0003]: FIG. 1a shows basic object storage.  In the case of an object store, a requestor 101 requests access to a specific item of stored information ("an object") from the object store 102 by way of an "object ID" 103.  An object ID is a uniquely identifying reference of a specific object with the store (e.g. a randomly assigned alphanumeric character).  Another type of store that conceptually has a large degree of overlap with an object store is a "key-value" store.  By definition, a key-value store maps individually stored information (i.e., the "values") to individual keys that are uniquely assigned to the values.  A specific set of stored values are accessed by providing the store with the key for those values.  Thus, the "key" corresponds to an "object ID" and the "values" correspond to an "object".);
Regni does not clearly teach, receiving, separate from the request, a parameter set for the key-value set tree; and executing the request on the key-value set tree by performing an operation of the key-value set tree as modified in accordance with the parameter set. However, Carvalho [0009 – 0010] teaches, “Embodiments use a segment control module, which may use a data format such as a prefix tree, to divide the set of data items into indexed segments.  The segments are ordered and hence the segment structure supports range queries.  The physical location of the data segments in terms of which storage unit each segment is stored is managed by an adaptive locator module, thus data usage history can be taken into account in the distribution of segments among storage units. Embodiments of the present invention combine an ordered key-value store (the segments are logically ordered) with a flexibility in data locations.  Maintaining a record of a logical ordering of the segments, along with a mapping between the logical location or segment ID and the physical location (in terms of a storage unit) of the segments, there are no constraints on where to store the segments, For example, logically adjacent segments do not need to be stored on the same storage unit.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Regni et al. to the Carvalho’s system by adding the feature of key value set parameters. The references (Regni and Carvalho) teach features that are analogous art and they are directed to the same field of endeavor, such as data store. Ordinary skilled artisan would have been motivated to do so to provide Regni’s system with enhanced data storage. (See Carvalho [Abstract], [0006], [0010], [0070 – 0072]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the at least one non-transitory machine readable medium of claim 11, wherein the request comprises a key prefix and a tombstone, the parameter set comprising a member that defines the tombstone as a prefix-tombstone, and the executing the request on the key-value set tree comprising writing the prefix- tombstone to a kvset of the key-value set tree (Carvalho [0031]: The prefix tree may also be referred to as a prefix search tree, is configured such that, starting from the first character and working forwards, any pair of prefix portions share a common route in the tree from the root until the pair of prefix portions differ from one another. The tree provides a mechanism for storing information, in this case, the different values of prefix portions, in an efficient manner in terms of storage space. At the end of a path in the tree from the common root is a leaf, which corresponds to a segment ID. Since the tree stores prefixes, each leaf represents a part of data items, and any data item beginning with the part represented by the leaf, is included in the segment identified by the leaf. In that sense, each leaf, or segment ID, defines a range having an upper and lower limit. For example, consider data items which are stored as alphanumeric strings, and the ordering metric is alphabetical or alphanumerical order. (A prefix portion “pine” defines a range having a lower limit “pine” and a non-inclusive upper limit “pinf”. So that any string falling between those two alphabetical values when the data items are placed in alphabetical order is assigned to the segment having the ID “pine”.).
Regarding claim 13, the at least one non-transitory machine readable medium of claim 11, wherein the request comprises a key, the parameter set comprising a member that specifies tombstone acceleration; and the executing the request on the key-value set tree comprising writing a tombstone in at least one child node identified by performing a spill function on the key  (Regni [0009-0010]: The indexing layer 109 exists to speedup lookups into the storage layer 110. As a point of comparison, without the indexing layer 109, a query for a particular item of information within the storage layer 110 would be accomplished primarily by scrolling through each item of information kept by the storage layer 110 until the sought for information was found. … Thus the indexing layer 109 can be viewed as a mechanism for effectively searching the contents of the underlying storage layer 110.).
Regarding claim 14, the at least one non-transitory machine readable medium of claim 11, wherein the request comprises a key, tombstone, and a storage size of a value in the key-value set tree corresponding to the key, the parameter set comprising a member that specifies garbage collection statistics storage, and the executing the request on the key-value set tree comprising storing the key and the storage size in a data structure for the key-value set tree (Regni [0046]: Each storage node has its own associated routing function, referred to as a finger table. FIG. 3 depicts node 303_2's finger table 311 as an example. Finger table 311 identifies the range 307 of the object IDs 309 whose corresponding objects are stored locally on node 303_2. Node 303_2's finger table 211 also includes routing information 310 that directs a query for any object ID outside its local range 309 to another more appropriate node downstream along the ring. As such, when an object ID is presented to the finger table 311 of node 303_2, the locally stored range 307 information is referred to and the requested data object is immediately returned if it is stored locally on node 303_2. If the object ID is outside node 303_2's object ID range 307 the query is directed further along the ring to a particular node specified in node 303_2's routing information 310.).
Regarding claim 15, the at least one non-transitory machine readable medium of claim 11, wherein the parameter set comprises a member that specifies that the key-value set tree is immutable, and the executing the request on the key-value set tree comprising writing the request to a root node of the key-value set tree (Regni [Abstract]: The plurality of objects include a first plurality of immutable objects, a second plurality of immutable objects and a head object.  The first plurality of immutable objects contain information kept within the database.  The second plurality of immutable objects contain a hierarchy of pages for accessing the first plurality of immutable objects.  The plurality of objects also include a mutable object that contains a mapping table that maps identifiers of the pages to identifiers of objects of the second plurality of immutable objects.).
Regarding claim 16, the at least one non-transitory machine readable medium of claim 15, wherein the key-value set tree uses key compaction exclusively when the key-value set tree is immutable (Regni [0113]: As mentioned above, owing to the immutable property, modified pages keep their page ID but receive a new object ID in the working mapping table and are marked for storage in a new object in KVS. Objects containing the older content of a modified page are marked for deletion. Pages that are added outright have new entries created in the working mapping table for them and are marked to have new objects created for them in KVS.). 
Regarding claim 17, the at least one non-transitory machine readable medium of claim 16, wherein the operations further comprise:
storing key search statistics in response to the key-value set tree being immutable (Regni [0089]: Note that process 808 essentially accounts for the characteristic that KVS objects containing pages are immutable. Here, permitting a modified page to keep its page ID dampens the “ripple up” of changes upward in the page hierarchy that would otherwise need to be made if a new page ID were used.): and
performing key compaction in response to the key search statistics meeting a threshold (Regni [0033 – 0034]: Here, as will be discussed at length below, in an embodiment, the KVS 201 is implemented as an object store having a Chord-like distributed hash table access mechanism.  The combination of a Chord-like distributed hash table access mechanism with an object store provides for certain advantages for large scale storage systems (principally: intelligent routing resulting in reduced message passing, parallel accessing capability and the ability to keep meta-data along with the stored information). As described in the background, however, key value store systems employ the use of a key or object ID as the primary mechanism for accessing the data.  This means other storage types, such as directory storage or block types of storage, are not natively implemented on the primary KVS storage 201.).
Regarding claim 18, the at least one non-transitory machine readable medium of claim 17, wherein the operations further comprise:
resetting the key search statistics in response to at least one of a compaction, an ingest, after a specified number of searches, or after a specified time interval (Carvalho [0074]: The adaptive segment locator module 14 may have a monitoring function which uses read operation statistics to calculate the optimum distribution of segments to storage unit IDs on a continual basis, and a redistribution is triggered when there is more than a threshold level of difference between the actual distribution and the optimum distribution.). 
Regarding claim 19, the at least one non-transitory machine readable medium of claim 15, wherein the parameter set comprises a second member that specifies that elements are removed from the key-value set tree on a first-in-first-out basis, the parameter set comprises a third member that specifies that a retention constraint of the key- value set tree (Regni [0059]: In another further implementation, the KVS system has multiple storage tiers (also not shown in FIG. 2). (For example, a first ring is used as a caching layer (tier 1) and a second ring is used as a deeper storage later (tier 2). Here, accesses to the tier 1 layer are generally completed sooner than accesses to the tier 2 layer.) A probabilistic offload engine determines which data objects warrant storage in the tier 1 layer (e.g., objects deemed more likely to be accessed in the immediate time frame are identified for storage in the tier 1 layer).), 
the key-value set tree performing key compactions on kvsets based on the retention constraint, and the key-value set tree removing an oldest kvset when the retention constraint is violated (Regni [0102]: In an implementation, every “node” in the file system in implemented as a distributed consistent database having its own head object, etc. Thus, parent directory 932 is implemented as a first distributed consistent database instance, sub-directory 931 is implemented as a second distributed consistent database instance and each of the children sub-directories and files 933_1 through 933_R are implemented as their own individual distributed consistent database instances.). 
Regarding claim 20, Regni teaches, a method comprising:
receiving, by processing circuitry, a request for a key-value set tree, the key- value set tree being a data structure comprising nodes, a node of the key-value set tree comprising a temporally ordered sequence of key-value sets (kvsets), the temporally ordered sequence comprising an oldest kvset at one end of the temporally ordered sequence and a newest kvset at another end of the temporally ordered sequence  (Regni [0003]: FIG. 1a shows basic object storage.  In the case of an object store, a requestor 101 requests access to a specific item of stored information ("an object") from the object store 102 by way of an "object ID" 103.  An object ID is a uniquely identifying reference of a specific object with the store (e.g. a randomly assigned alphanumeric character).  Another type of store that conceptually has a large degree of overlap with an object store is a "key-value" store.  By definition, a key-value store maps individually stored information (i.e., the "values") to individual keys that are uniquely assigned to the values.  A specific set of stored values are accessed by providing the store with the key for those values.  Thus, the "key" corresponds to an "object ID" and the "values" correspond to an "object".); 
Regni does not clearly teach, receiving, by the processing circuitry, a parameter set for the key-value set tree, the parameter set being received separately from the request; and executing, by the processing circuitry, the request on the key-value set tree by performing an operation of the key-value set tree as modified in accordance with the parameter set.  However, Carvalho [0009 – 0010] teaches, “Embodiments use a segment control module, which may use a data format such as a prefix tree, to divide the set of data items into indexed segments.  The segments are ordered and hence the segment structure supports range queries.  The physical location of the data segments in terms of which storage unit each segment is stored is managed by an adaptive locator module, thus data usage history can be taken into account in the distribution of segments among storage units. Embodiments of the present invention combine an ordered key-value store (the segments are logically ordered) with a flexibility in data locations.  Maintaining a record of a logical ordering of the segments, along with a mapping between the logical location or segment ID and the physical location (in terms of a storage unit) of the segments, there are no constraints on where to store the segments, For example, logically adjacent segments do not need to be stored on the same storage unit.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Regni et al. to the Carvalho’s system by adding the feature of key value set parameters. The references (Regni and Carvalho) teach features that are analogous art and they are directed to the same field of endeavor, such as data store. Ordinary skilled artisan would have been motivated to do so to provide Regni’s system with enhanced data storage. (See Carvalho [Abstract], [0006], [0010], [0070 – 0072]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Regni, US 2016/0246834, Locking and I/O improvements of systems built with distributed consistent database implementations within an object store
Ding, US 2015/0127658, Key Value Data Storage System
Ghandeharizadeh, US 2014/0279944, SQL Query to trigger translation for maintaining consistency of cache augmented SQL systems 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154